COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 ANNA RUILOBA,                                   §               No. 08-17-00123-CR

                         Appellant,              §                  Appeal from the

 v.                                              §                171st District Court

 THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                  §               (TC# 20140D02097)

                                              §
                                            ORDER

       The Court GRANTS Anita Garza’s request for an extension of time within which to file

the Reporter’s Record until April 10, 2018. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Anita Garza, Court Reporter for the 171st District Court for

El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court on or

before April 10, 2018.

        If the Reporter’s Record is not filed with this Court by April 10, 2018, this Court will find

 it necessary to send this case back to the trial court for a hearing as to why the Reporter’s

 Record has not been filed.

       IT IS SO ORDERED this 9th day of March, 2018.

                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.